Justice EAKIN,
dissenting.
I respectfully dissent from the majority opinion. I find Appellees’ claim is so tenuously “related” to an ERISA pension plan that it is not preempted by ERISA.
Section 1144(a) of ERISA provides, in relevant part, “Except as provided in subsection (b) of this section, the provisions of this subchapter and subchapter III shall supersede any and all State laws insofar as they may now or hereafter relate to any employee benefit plan.... ” 29 U.S.C. § 1144(a). As the majority describes, the meaning of “relate to” and the corresponding breadth of ERISA preemption has changed over the years from an “almost breathtaking sweep” to a more restrained approach. Majority Op., at 777-80. Initially, “relate to” was read “such that a state law ‘[relates] to’ a benefit plan ‘in the normal sense of the phrase, if it has a connection with or reference to such a plan.’ ” Metropolitan Life Ins. Co. v. Massachusetts, 471 U.S. 724, 739, 105 S.Ct. 2380, 85 L.Ed.2d 728 (1985) (quoting Shaw v. Delta Air Lines, Inc., 463 U.S. 85, 97, 103 S.Ct. 2890, 77 L.Ed.2d 490 (1983)). The United States Supreme Court later recognized the fallacy of such a broad reading, stating “[i]f ‘relate to’ were taken to extend to the furthest stretch of its indeterminacy, then for all practical purposes pre-emption would never run its course, for ‘really, universally, relations stop nowhere.’ ” New York State Conference of Blue Cross & Blue Shield Plans v. Travelers Ins. Co., 514 U.S. 645, 655, 115 S.Ct. 1671, 131 L.Ed.2d 695 (1995) (citation omitted). Instead, the Court looked “to the objectives of the ERISA statute as a guide to the scope of the state law that Congress understood would survive.” Id., at 656, 115 S.Ct. 1671. Those objectives include:
“to ensure that plans and plan sponsors would be subject to a uniform body of benefit law; [... ] to minimize the administrative and financial burden of complying with conflicting directives among States or between States and the Federal Government ..., [and to prevent] the potential for conflict in substantive law ... requiring the tailoring of plans and employer conduct to the peculiarities of the law of each jurisdiction.”
Id., at 656-57, 115 S.Ct. 1671 (quoting Ingersoll-Rand Co. v. McClendon, 498 U.S. 133, 142, 111 S.Ct. 478, 112 L.Ed.2d 474 (1990)).
I cannot find any of these objectives to be implicated in the present case. To determine whether Appellees’ claim “relates to” an ERISA pension plan, it is important to look at the harm complained of and the request for relief. Appellees’ complaint is concise, and a quick examination reveals they are only requesting monetary damages for a breach of an oral agreement. Appellees allege they were promised equality with the union members’ benefits in order to induce them to stay with the sinking ship until it submerged; those benefits were never given. This is simply a common breach of contract claim requiring Appellees to prove a contract existed, it was breached, and they suffered damages as a result of that breach. See Liss & Marion, P.C. v. Recordex Acquisition Corp., 603 Pa. 198, 983 A.2d 652, 665 (2009) (citing Ferrer v. Trustees of the University of Pennsylvania, 573 Pa. 310, 825 A.2d 591, 610 (2002)). They are suing their former employer for damages associated with it not keeping its promise; they are not suing the plan for refusing to admit them.
Regarding damages, I believe the majority mischaracterizes the relief sought. See Majority Op., at 781 (“Appellees’ state law claim pursues specific retirement and pension rights the Plan could have, but *785does not, provide.”) Appellees are not seeking admission into the plan — the damages sought are strictly monetary. See Complaint, at 4 (“[Appellees] demand judgment in their favor and against [Appellant] for damages in excess of $75,000.... ’’j.1 Although calculating the damages might require referencing the pension plan, that is far too tenuous to support ERISA preemption.2 Furthermore, the defendant, and potential source of recovery, is the company itself, not the pension plan.
Although the majority notes the Supreme Court’s attempts to reign in ERISA preemption, I respectfully believe its holding is more akin to the prior line of cases where “relate to” was interpreted in its broadest sense. While the majority reviews the ERISA objectives, as directed by Travelers, I do not see how Appellees’ claim offends any of them. If Appellees are successful in their action, it would be for basic breach of contract, not for an ERISA violation; therefore, it would not obstruct the creation of a uniform body of benefit law. Nor would it increase the administrative or financial burden on plans by creating conflicting directives or requiring different plans for different jurisdictions. A decision favorable to Appellees would not bind other pension plans, nor would it require them to adjust their behavior. Simply stated, no amendment to the plan would be required if Appellees win.
Because I find Appellees are merely seeking monetary damages, not direct plan benefits as determined by the majority, I would affirm the Superior Court’s holding that Appellees’ claim is not preempted by ERISA. Accordingly, I respectfully dissent.
Justice McCAFFERY joins this dissenting opinion.

. This is consistent with Appellees' brief, in which they state Appellant promised to pay them “the value of the same severance benefits offered to other employees if they remained employed with [the] company until the plant closed.” Appellees' Brief, at 13 (emphasis added).


. It is also possible Appellees could recover damages based solely upon Appellant inducing them to remain with the company for almost a year until it closed instead of seeking work elsewhere. Calculating such damages would not require referencing the plan at all.